Citation Nr: 0700809	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to separate compensable evaluations for cataracts 
and glaucoma, currently evaluated with status post 
penetrating keratoplasty for keratoconus, left eye with 
glaucoma, astigmatism, corneal scarring, cataract, and 
aphakia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from August 1976 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

Correspondence in the claims file dated in October 2005 from 
the Nashville RO to the Director, Compensation and Pension 
Services (Director), shows that the RO requested an advisory 
opinion from the Director in order to "fully evaluate the 
totality of the veteran's complicated eye disability."  
However, the requested opinion is not of record.  In fact, 
the record contains no evidence that the claims file was ever 
reviewed by the Director.  The matter must therefore be 
remanded so that the RO can complete its development of the 
evidence.  See 38 C.F.R. §§ 3.159(c), 3.321(c).  Since the 
case is being returned, the record should also be updated to 
include any recent treatment records.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Request the veteran to identify all 
health care providers who have treated him 
for his eye disorder since the effective 
date of service connection.  If no 
additional sources of treatment records 
are identified, all relevant VA treatment 
records compiled since February 2004 
should be obtained.  

2.  Then, follow-up on the December 2005 
request to the Director, Compensation and 
Pension Services for an advisory opinion.  
In pursuit of this opinion the claims 
folder should be forwarded for the 
Director's review.

3.  Then, review the issues on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


